Citation Nr: 1235765	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PSTD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His military records reflect that he served in the Republic of Vietnam as an infantryman in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision denied service connection for hepatitis C, a right shoulder disorder, and a right knee disorder.  The September 2008 rating decision also granted service connection for PTSD and assigned a 10 percent disability evaluation effective from January 16, 2008.  

During the pendency of the appeal, the RO issued another rating decision in March 2009 and increased the Veteran's disability evaluation for PTSD to 30 percent effective from January 16, 2008.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue remained on appeal to the Board. 

A hearing was later held on January 11, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2011, the Board issued a decision that denied the claims for service connection for a right shoulder disorder and hepatitis C and remanded the claim for a right knee disorder.  The Board also granted an increased evaluation to 50 percent for PTSD.  An April 2011 rating decision effectuated that grant as of January 16, 2008, and the issue as listed on the above title page reflects the 50 percent rating currently in effect for the disability.

The Veteran appealed the March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court vacated the portion of the Board decision denying an evaluation in excess of 50 percent for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The March 2011 Board denial of the claims for service connection for a right shoulder disorder and hepatitis C were not disturbed.

Further, regarding the remanded claim for service connection for a right knee disorder, the Board notes that the March 2011 remand directives have not been completed.  

The Board also notes that subsequent to the March 2011, decision Robert V. Chisholm entered his representation of the Veteran before VA.  By way of May 2012 and June 2012 letters, his law office submitted a significant amount of additional evidence, but waived initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but is not manifested by total occupation and social impairment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 70 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will first discuss VA's duty to notify and assist the Veteran in the pursuit of his appeal regarding the claim adjudicated upon the merits in this decision.  The Board will then evaluate the disability under the schedular criteria.  The Board will next address whether referral is warranted for extra-schedular consideration regarding the initial higher rating for PTSD.  Entitlement to TDIU based on the PTSD disability is addressed in the remand portion of this decision.

I.  Duties to Notify & Assist and Other Preliminary Matters

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, with respect to the Veteran's claim for a higher initial evaluation, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his PTSD.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He was also provided the opportunity to testify at a hearing before the Board.

The Veteran has not otherwise indicated that there is additional evidence relevant to the issue of entitlement to a higher initial evaluation for PTSD.  As noted in the introduction, the Veteran's attorney recently submitted additional evidence, to include a private psychiatric evaluation and a VA treatment records.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim and that neither the Veteran nor his representative have indicated that there are any outstanding, relevant, medical records or any other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

In addition, the Veteran was afforded a VA PTSD examination in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2008 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a mental status examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  In addition, the claims file now contains a May 2012 evaluation report from a private psychologist.  In the Board's judgment, review of the psychiatric evaluations of record, when combined with the credible testimony and treatment records of file, provides an adequate basis on which to adjudicate the claim for an initial higher evaluation for PTSD.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to a higher initial evaluation for PTSD has been met. 38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  In Bryant v. Shinseki, 23 Vet. App. 288 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the hearing in January 2011, the Veteran with his previous representative and the undersigned spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran, indentifying the symptoms he contended should lead to higher initial rating for PTSD.  The Board finds that it has fully complied with the Bryant requirements.  Moreover, the Veteran and his current attorney have not contended otherwise.

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.

II.  Higher Initial Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, such as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In the March 2011, decision, the Board granted a 50 percent rating for the entire period on appeal.  The Appeals Management Center (AMC) issued an April 2011 rating decision that effectuated the 50 percent rating for PTSD as of January 16, 2008, which is also the effective date for the grant of service connection.  In the October 2011 joint motion for remand, the parties found that the Board did not provide adequate reasons or bases in its denial of a rating in excess of the 50 percent granted by the decision.  In highlighting evidence supporting a higher rating, the parties noted evidence of impaired judgment, deficiencies in mood, and suicidal ideation, as well as evidence that the Veteran had hit a wall when angry suggesting impulse control problems.  The parties also found the Board erred by focusing on the criteria listed in the 70 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, rather than the effects of those symptoms on the Veteran's occupational and social impairments.  They cited to Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), essentially, for the proposition that the Board should discuss the overall effect the Veteran's symptoms have on his occupational and social impairment.

As noted, the Veteran is currently assigned a 50 percent disability evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file with respect to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the directives contained in the October 2011 joint motion for remand, the Board has again reviewed the private and VA psychiatric counseling and treatment records, including reports of VA psychiatric examinations and assessments conducted in August 2008, October 2008, and February 2009 and the oral testimony of the Veteran at his January 2011 hearing before the Board, as well as the recently submitted May 2012 private psychiatric evaluation.  Resolving all reasonable doubt in the Veteran's favor, this evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The symptoms experience by the Veteran include occasional suicidal and homicidal thoughts, periods of anger, to include hitting a wall as evidence of impaired impulse control, and near continuous depression, which has lead to inability to have effective relationships.  Thus, considering the holding of Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), a 70 percent rating is warranted.  

The evidence shows that the Veteran has been married and divorced three times, but now lives alone and is estranged from his daughters from his prior marriages.  He admitted to having no friends and being socially withdrawn and uninterested in socializing with others or participating in any social events or activities, although he indicated that he belonged to a church.  

The Veteran's clinical records show that he was prescribed a regular regimen of psychotropic medication to treat his psychiatric symptoms and help improve his sleep, although he reported that he experienced frequent stressor-related nightmares with associated disturbed sleep.  Mental status examinations consistently demonstrate that he did not display any evidence of psychosis, actual auditory or visual hallucinations (although he reported seeing occasional peripheral shadows in the corner of his eye), paranoia, or a thought disorder.  The evidence of record indicates that he has been alert and oriented and appeared punctually for his appointments with his appearance being neat, clean, and well-groomed, and he was casually dressed.  This evidence also indicates that he is able to feed and dress himself and perform the basic daily activities of living, including maintaining his home and personal hygiene and operating a vehicle.  

The Veteran's mood and affect during examinations was anxious and depressed and was reportedly worse during stressful circumstances.  The records reflect that the Veteran called his VA therapists on the telephone in April 2008 to be counseled during a panic attack, and at his January 2011 hearing, he testified that, although panic attacks were not a regular occurrence, he was obsessed with having control over his situation and indicated that a panic attack could ensue if he felt that he was not sufficiently in control of his circumstances.  

In a December 2008 letter, the Veteran's pastor detailed that the Veteran continued to have night sweats and repeated "flashbacks of the horrors of combat."  The pastor reported that the Veteran's PTSD continued to cause problems in maintaining employment and relationships.  The pastor indicated that the Veteran should be given a 100 percent rating.

The Veteran's Global Assessment of Functioning (GAF) score was 45 during counseling in January 2008 and March 2008, but thereafter his GAF scores contained in VA records ranged primarily from 55 to 60.  In this regard, VA treatment records dated in 2011 contain the GAF score of 55.  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

VA treatment records dated in 2011 also indicate that the Veteran had been dating someone, but that relationship ended, and noted that the Veteran was making cabinets to sell.  These records further document that the Veteran had been arrested again for driving while intoxicated and was facing sentencing.  An October 2010 VA treatment record documents that the Veteran reported, in essence, daily suicidal ideation and reported that he may harm someone if he had a gun, although he denied homicidal ideation.  A November 2011 VA treatment record documents some indication of suicidal ideation and that the Veteran had homicidal ideation, but no plan or intent.  In a January 2012 VA treatment record, a clinician documented that he had no recent suicidal ideation and intermittent homicidal ideation, but no plan or intent.  The Veteran did have impaired short-term memory, but was found to have good reliability as a historian.  The Veteran's fund of knowledge and judgment were adequate, and his insight was intact.  The clinician assigned a GAF of 60.

In a May 2012 psychiatric evaluation, a private psychologist wrote that he reviewed the claims file material and conducted a phone interview with the Veteran.  The psychologist noted that the Veteran had significant legal difficulties after service, to include four arrests for driving while intoxicated.  Regarding the Veteran's vocational pursuits, the Veteran possessed a welding certificate.  He noted, however, that the Veteran's jobs were usually of short duration with the Veteran stating that he would leave them out of anger.  The Veteran often had conflicts with co-workers and supervisors.  The psychologist also observed that the Veteran had been married three times with each marriage ending in divorce and essentially found that the failure of these relationships and his continued inability to have a long-term relationship were related to his PTSD symptoms.  The psychologist reported that the Veteran had virtually no friends and lived an isolative life with social contact being his treatment.  The Veteran also volunteered four times a week at his church.  The private psychologist assigned a GAF of 45 and indicated that this score was assigned based on the very significant impairments in the areas of interpersonal, social, vocational and avocation function.  The psychologist found that a 70 disability rating for the Veteran was appropriate from January 2008 onward.  As support, he again referenced the Veteran's failed marriages, his very limited social contacts, and very impaired vocational record, and he noted that the Veteran had almost no interests or hobbies, which led to an isolated life.

Although cognizant of the statement by the pastor that the rating should be 100 and the private psychologist's statement that the rating should be 70 percent, the Board's determination is based on its own review of the symptoms experienced by the Veteran due to his service-connected PTSD and not others' assertion as to the appropriate rating, as it is the Board's responsibility to determine the appropriate rating based on the manifestations of the service-connected disability.  The Board has considered the aforementioned evidence and concludes that the psychiatric symptomatology associated with the Veteran's PTSD most closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The clinical evidence indicates that the Veteran experiences occasional panic attacks, has some memory impairment, and has demonstrated behaviors indicative of impaired impulse control.  In addition, there is some evidence of suicidal ideation.  Further, the evidence regarding his difficulty in various work environments and relationships supports a finding that the Veteran has difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  This determination is based on a review of all the evidence of record, to include the substantial amount of evidence associated with the claims file since the March 2011 Board decision, to include the May 2012 private psychiatric examination.  That is, considering all this evidence and considering the overall effect of the Veteran's symptoms on his occupational and social impairment, in line with the directives of the October 2011 joint motion for remand, the Board finds that the Veteran had occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The evidence of record supports that this rating should be provided during the entire period under appeal, and as such, staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regarding entitlement to a 100 percent rating, after review of the entire evidence of record, the Board finds that this rating is not warranted.  The evidence of record indicates that the Veteran participates in group therapies and engages in activities, such as attending church.  Further, although there is evidence of memory impairment, the evidence of record indicates that the Veteran maintains memory function, to include being considered a reliable historian, and has the ability to process information beyond that contemplated by a finding of total occupational and social impairment.  Although the Veteran has made reference to seeing things that do not exist (peripheral shadows), the evaluations of record, both VA and private, do not indicate that there are persistent delusions or hallucinations.  The evidence also indicates that, although the Veteran had made reference to homicidal thoughts, he has not been found to have a persistent danger of hurting himself or others.  The evidence shows that the Veteran maintains his hygiene and is capable of the activities of daily living.  

The Board does note that the May 2012 private psychologist stated that the Veteran had not been employed since February 2008.  However, a January 2011 VA treatment record documents that the Veteran started a new job, and an April 2011 VA treatment record documents that the Veteran was granted a two week medical leave from his job because of interference from the psychiatric medication Bupropion, thereby suggesting that he was able to retain employment even though he has some occupational impairment due to his PTSD.  In an October 2011 VA treatment record, the Veteran also reported that he sold a cabinet that he had built.  Although a November 2011 VA treatment record documents the Veteran's report of losing his job a day earlier, a December 2011 VA treatment record subsequently notes that the Veteran had a part-time job through Manpower to keep him busy.  Additional records dated in 2011 make reference to the Veteran's employment and his relationship with his supervisors.  Thus, although there has been some impairment, it appears that the Veteran has been able to work during the pendency of the appeal.  

For these reasons and considering the effect that the symptoms have on the Veteran's occupational and social abilities, the Board finds that the total rating (100 percent) is not warranted.  Although the disability causes substantial deficits in the Veteran's occupational and social functioning, he retains some level of occupational and social functioning, as demonstrated by his attempts to maintain employment and engage in relationships. 

In view of the foregoing discussion, the Board finds that the overall disability picture presented by the Veteran's testimony and the objective clinical evidence demonstrates that the psychiatric symptomatology attributable to his PTSD more nearly approximates the criteria for a 70 percent rating, but not for a 100 percent rating.  Resolving any doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation is warranted for his service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's symptoms PTSD addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Rating Schedule for psychiatric disabilities consider the occupational and social impairment caused by the disability, and as such, the Veteran's testimony and evidence regarding symptoms, which cause reduction in his occupational and social function, are specifically contemplated by the Rating Schedule and they have been evaluated by the assigning of the 70 percent rating assigned in this instant decision.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral of the issue in appellate status to appropriate VA officials for consideration of extraschedular evaluation is not warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent disability evaluation is granted for PTSD.


REMAND

The parties to the October 2011 joint motion for remand also determined that the Board failed to address a reasonably raised claim for TDIU.  They specifically cited to evidence of record indicating that the Veteran was not employed and treatment records indicating difficulty maintaining employment based on behavior.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


